Citation Nr: 0119055	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  95-28 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for visual impairment, 
to include myopia.  

2.  Entitlement to an increased rating for vertigo and 
headaches, secondary to a head injury, currently rated as 10 
percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's mother

ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active service from October 4 to October 25 
1993.  

This matter comes before the Board of Veteran's Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.   

The procedural history of this case is that the veteran 
perfected an appeal from a January 1995 denial of service 
connection for chronic visual impairment and from a January 
1996 denial of service connection for tinnitus and an 
increased rating for headaches, due to a head injury, rated 
10 percent disabling.  Before the case was remanded by the 
Board in December 1997, the veteran had filed claims for 
service connection for a psychiatric disorder, memory loss, 
and loss of balance.  These matters were referred to the RO 
in the 1997 Board decision.  That Board decision granted 
service connection for tinnitus and remanded the claim for an 
increased rating for headaches for further development.  

The 1997 Board decision also stated that in the January 1997 
VA Form 9 the appellant indicated her intent to appeal only 
the issues of service connection for tinnitus and an 
increased rating for headaches.  However, the issue of 
service connection for visual impairment was not formally 
withdrawn and in a January 1997 letter, her accredited 
representative requested that action on the issue of service 
connection for myopia (visual impairment) be deferred pending 
resolution of the issue of service connection for loss of 
balance, memory loss, and a psychiatric disorder on the basis 
of the belief that these issues were inextricably intertwined 
with the claim for myopia.  Therefore, in 1997 the Board did 
not addressed the issue of service connection for visual 
impairment.  In March 1998 the RO wrote the veteran noting 
that it had previously requested, in January 1997, 
information about medical evidence of examination, treatment, 
findings or diagnoses as to loss of balance, memory loss, and 
a psychiatric disorder and stated that additional time was 
being given to submit such evidence or information.  However, 
the veteran responded in April 1998 indicating that she had 
only had VA treatment in Ann Arbor, Michigan.  

Subsequently, an August 2000 rating action granted service 
connection for vertigo as part and parcel of the service-
connected headaches but confirmed and continued the 10 
percent rating.  That rating action also denied service 
connection for a mental disorder and for memory loss.  
However, no notice of disagreement (NOD) was ever received as 
to those denials.  Then, a September 2000 supplemental 
statement of the case (SSOC) addressed both an increased 
rating for headaches and vertigo, due to a head injury, and 
service connection for impaired vision.  Consequently, the 
grant of service connection for vertigo moots the claim for 
service connection for loss of balance and the claims for 
service connection for a mental (psychiatric) disorder and 
for memory loss are not properly developed for appellate 
consideration.  However, the claim for service connection for 
visual impairment (never having been formally withdrawn) will 
be addressed by the Board.  

Lastly, when the case was remanded in 1997, the RO was 
requested to obtain and associate the veteran's Chapter 31 
vocational rehabilitation folder with the claim file, for 
appellate review.  This has not been done, even though the 
August 2000 SSOC notes that that file reflects that the 
veteran was denied vocational rehabilitation in June 1997 and 
that her headaches were not involved with the problems of 
attendance and punctuality during participation in an 
employment/vocational evaluation program.  

On the other hand, there is also now contained within the 
claim file a May 1998 SOC (stemming from an October 1997 NOD 
[described in the May 1998 SOC as being in January 1998] 
which is on file) addressing the denial of feasibility for 
vocational rehabilitation services.  Accordingly, 
clarification is required as to whether an appeal has been 
perfected from a denial of VA vocational rehabilitation 
services.  

Under the holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Stegall v. West, 11 Vet. 
App. 268, 271 (1998) a Board remand creates a right in the 
appellant to compliance with the terms of the remand.  
Accordingly, the veteran's Chapter 31 vocational 
rehabilitation folder must be associated with the claim file.  
Also, as to the claim for service connection for impaired 
visual acuity, the January 1995 RO denial was predicated upon 
a determination that treatment for occasional blurred vision 
was only temporary visual impairment and that there was no 
chronic impairment during service and the myopia, found on 
the February 1994 VA examination, was developmental and not 
the proper subject of a grant of service connection.  
However, a March 2000 statement from a VA physician indicates 
that testing in October 1999 yielded findings suggestive of a 
peripheral vestibular disorder and noted that the veteran had 
an abnormal opticokinetic nystagmus which was thought to be 
suggestive of a central nervous system (CNS) disorder.  
However, no diagnosis or opinion was rendered as to whether 
the veteran actually had a peripheral vestibular disorder or 
a CNS disorder which affects her vision and, if so, whether 
it was related to inservice head trauma.  Thus, further 
examination for diagnostic clarification is in order.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who treated the veteran for eye 
disorders, vertigo or headaches since 
service.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The veteran should be afforded an 
appropriate VA ophthalmology 
examination to determine whether she 
has peripheral vestibular disorder or a 
CNS disorder which affects her vision 
and, if so, whether such disorders bear 
any relationship to military service, 
including any inservice head trauma.  
All diagnoses and opinions should be 
rendered in terms of the probability of 
any relationship, e.g., is it more 
likely than not that any existing 
ocular disorder or neurological 
disorder which affects the veteran's 
eyes is due to or related to inservice 
trauma.  The claims folder must be made 
available to the examiner for review 
before the examination, and such review 
should be noted in the opinion.  All 
necessary testing should be 
accomplished.  

4.  The veteran should be afforded a VA 
neurological examination to determine 
the nature and extent of the disorder 
manifested by headaches and vertigo.  
All indicated tests and studies are to 
be performed.  The claims folder is to 
be made available to the examiner prior 
to examination for use in the study of 
the case.  The neurologist should 
indicate in the report whether the 
record has been reviewed.  The examiner 
should note whether the headaches are 
prostrating, and the number of times 
that headaches require her to lie down 
a week.  

5.  The RO should ascertain whether an 
appeal has been perfected from the June 
1997 denial of feasibility for VA 
vocational rehabilitation services and, 
if so, that matter should be 
appropriately developed for appellate 
review.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

7.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


